I    .




                  THEATI-ORNEY              GENERAL
                             OPTEXA~



                            November 16, 1959

    Honorable Sam 0. Kimberlin, Jr.
    Deputy Commissioner
    Department of Banking
    Austin 14, Texas
                                      Opinion No. W-725
                                      Re:   Authority of the Finance
                                            Commission to invest funds
                                            In United States Government
    Dear Mr. Kimberlin:                     obligations.
                  Your request for an opinion from this office reads
    as follows:
                 "As you know all expenses of the Banking
            Department of Texas'are paid out of fees,
            penalties, and,revenues collected by the De-
            partment under the Banking Department Self
            Support and Administration,Act (Acts 1951,
            52nd Legislature, page 233, Chapter 139).
            From timeto time funds are accumulated and
            held for some period of time before they are
            needed to pay the expenses of the operation
            of the Department. Please advise us whether
            or not, in your opinion, the Finance Commis-
            sion of Texas could authoriie the investment
            of such funds in U. S. Government Bonds or
            other obligations during such periods when
            such funds are idle and notneeded for the
            operation of the Department."
            The powers of the Finance Commission with reference
    to the disposition and control of public monies involved in
    yourrequest are governed by the provisions of Article 342-112,
    Vernon's Civil Statutes, which provide as follows:
                 "The Commissioner shall, from time to time
            as directed by the Finance Commission, submlt
            to such Commission a full and complete report
            of the receipts and expenditures of the Banking
            Department and the Finance Commission may from
                                                                  .




Honorable Sam 0. Kimberlin, Jr., Page 2 (Ww-725)


       time to time examine the financial records of
       the Banking Department or cause them to be exam-
       ined. In addition, the Banking Department shall
       be audited from time to time, by the State Audi-
       tor in the same manner as other State Departments,
       and the actual costs of such audits shall be paid
       to the State Auditor from the funds of the Banking
       Department. Fees, penalties aricrrevenues collected
       by the Banking Department from every source whatso-
       ever shall be retained and held by said Department,
       and no part of such fees, penalties and revenues
       shall ever be paid into the General Revenue Fund
       of this State. All expenses incurred by the Bank-
       ing Department shall be paid only from such fees,
       penalties and revenues, and no such expense shall
       ever be a charge against the funds of this State.
       The Finance Commission shall adopt, and from time
       to time amend, budgets which shall direct the
       purposes, and prescribe the amounts, for which
       the fees, penalties and revenues of the Ranking
       Department shall be expended; and the Finance Com-
       mission shall, as of December 31, 1951, and annually
       thereafter, report to the Governor of the State of
       Texas the receipts and disbursements of the Banking
       Department for each calendar year; and shall within
       the first sixty (60) days of each succeeding Regu-
       lar Session of the Legislature make a report to
       the appropriate committees of the House and Senate
       charged with considering legislation pertaining to
       banking."
        It is noted that such funds are required to be retained
and held by the Banking Department. The Banking Department is
further authorized to expend such funds for the payment of ex-
penses of the Department. The Legislature has not specifically
authorized the Finance Commission to invest such funds. When-
ever the Legislature has authorized a State agency to invest
public monies, it is stated the securities into which such mon-
ies may be invested; e.g., Section 9 of Article 678m, Vernon's
Civil Statutes, authorizing the State Building Commission to
invest monies in certain United States Government obligations.
        In the absence of such statutory authorization, it is
our opinion that the Finance Commission does not have authori-
ty to invest public monies under its control. Such investment
would not constitute payment of any expense of the Banking De-
partment and would not constitute "retentioI1'bythe Department
of the public funds since such an investment would require an
expenditure of the funds.
Honorable Sam 0. Kimberlin, Jr., Page 3 (w-725)


                            SUMMARY
              The Finance Commission of Texas does
              not have authority to invest public
              monies under its control in United
              States Government obligations.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of Texas



                                    John Reeves

JR:mfh
APPROVED:
OPINION COMMITTEE
Gordan Cass, Chairman
Howard Mays
Wallace Finfrock
Morgan Nesbitt
REVIEWEDFORTHE  ATTORNEY GENERAL
BY: W. V. Geppert..